Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application No. 16/814,896 has a total 22 claims pending in the application; there are 3 independent claims and 19 dependent claims all of which are ready for examination by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barker et al (U.S. Pub No. 2017/0193185 A1), and Ober et al (U.S. Pub No. 2007/0185739 A1), further in view of Drokin et al (U.S. Pub No. 2020/0303072 A1).

As per claim 1, Barker discloses a method for improving performance of a natural language processing task by automating generation of ground truth from electronic health records, the electronic health records comprising unstructured clinical notes and at least one table of structured data comprising entries each having respective values for one or more fields, the method comprising steps of: 
linking at least a given one of the unstructured clinical notes to at least a given one of the structured data entries responsive to determining that a value for a specified field within the given one of the structured data entries matches an item of metadata for the given one of the unstructured clinical notes (Par [0028-0029]).
Barker does not explicitly disclose determining an initial set of the clinical notes which satisfy one or more criteria, wherein the one or more criteria selected such that the one or more criteria are a proxy for the ground truth, and wherein the given one of the clinical notes is determined to satisfy the criteria based at least in part on the given one of the structured data entries linked thereto; and designating at least a portion of the initial set of clinical notes which satisfy the criteria, and the structured data entries linked to the portion of the initial set of clinical notes which satisfy the criteria, as the ground truth. 
However, Ober discloses determining an initial set of the clinical notes which satisfy one or more criteria, wherein the one or more criteria selected such that the one or more criteria are a proxy for the ground truth, and wherein the given one of the clinical notes is determined to satisfy the criteria based at least in part on the given one of the structured data entries linked thereto; and designating at least a portion of the initial set of clinical notes which satisfy the criteria, and the structured data entries linked to the portion of the initial set of clinical notes which satisfy the criteria, as the ground truth (Par [0067-0068]).
It would have been obvious to one of ordinary skill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Ober into the teachings of Barker in order to provide patient safety and the overall quality of care (Par [0007]).
Barker and Ober do not explicitly disclose natural language processing task.
However, Drokin discloses natural language processing task (Par [0065]).
It would have been obvious to one of ordinary skill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Drokin into the teachings of Barker as modified Ober in order to improve quality and reduce error data (Par [0124]).
As per claim 2, Ober discloses the method of claim 1, wherein each entry of a given table of the structured data comprises respective values for a predefined set of fields, and wherein the method further comprises adding at least one additional field to each entry of the given table of the structured data, wherein each value for the at least one additional field is derived from at least a portion of the respective values for the predefined set of fields (par [0045]). As per claim 3, Barker discloses the method of claim 2, wherein the linking step is responsive to determining that a value for an additional field within the given one of the structured data entries matches an item of metadata for the given one of the unstructured clinical notes (Par [0028-0029]). As per claim 4, Barker discloses the method of claim 2, wherein the given one of the unstructured clinical notes within the given one of the structured data entries linked thereto (Par [0028-0029]).
Barker does not explicitly disclose determined to satisfy the criteria based at least in part on the additional field. 
However, Ober discloses determined to satisfy the criteria based at least in part on the additional field (Par [0067-0068]).
It would have been obvious to one of ordinary skill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Ober into the teachings of Barker in order to provide patient safety and the overall quality of care (Par [0007]).As per claim 5, Ober discloses the method of claim 2, wherein a value for the additional field for a given entry of the table indicates a difference between a value for a predefined field of the given entry and a value for the predefined field of an immediately preceding entry of the table (Par [0076]). As per claim 6, Ober discloses the method of claim 2, wherein a value for the additional field for a given entry of the table indicates a baseline value for a predefined field of the given entry (par [0045]). As per claim 7. The method of claim 6, wherein the baseline value is based at least in part on values for the predefined field of one or more preceding entries of the table (Par [0018, 0045]). As per claim 8. The method of claim 6, wherein the baseline value is based at least in part on an average of the values for the predefined field of the one or more preceding entries of the table (Par [0016-0018]). As per claim 9, Barker and Ober does not explicitly disclose the method of claim 6, wherein a value for the additional field for a given entry of the table indicates whether a value for a predefined field of the given entry is within a specified range.
Drokin discloses wherein a value for the additional field for a given entry of the table indicates whether a value for a predefined field of the given entry is within a specified range (Par [0114]).
It would have been obvious to one of ordinary skill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Drokin into the teachings of Barker as modified Ober in order to improve quality and reduce error data (Par [0124]).
As per claim 10, Barker discloses the method of claim 1, wherein the matching value and item of metadata uniquely identifies a patient (par [0029]). As per claim 11, Barker discloses the method of claim 1, wherein the matching value and item of metadata uniquely identifies an encounter, outpatient visit, or inpatient stay (par [0028]). As per claim 12, Barker discloses the method of claim 1, wherein the matching value and item of metadata identifies a date of service (fig 8). As per claim 13, Barker discloses the method of claim 1, wherein the matching value and item of metadata identifies a treating provider, office, practice, department, or facility (par [0029]). As per claim 14, Ober discloses the method of claim 1, wherein using at least a portion of the initial set of unstructured clinical notes which satisfy the criteria, and the structured data entries linked to the portion of the initial set of unstructured clinical notes which satisfy the criteria, as the ground truth for the natural language processing task comprises: extracting a subset of the initial set of unstructured clinical notes; and designating the subset of the initial set of unstructured clinical notes, and the structured data entries linked to the subset of the initial set of unstructured clinical notes, as the ground truth (par [0050, 0065, 0067-0068]).As per claim 15, Ober discloses the method of claim 14, wherein extracting the subset utilizes at least one of named entity recognition, note section classification, and semantic textual similarity (par [0049]). As per claim 16, Barker discloses the method of claim 14, wherein a given one of the notes within the subset is extracted responsive to presence of a specified concept or variant thereof within an assessment/plan (A/P) or history of present illness (HPI) section of the given one of the notes (par [0017]). As per claim 17, Barker discloses the method of claim 1, wherein the method does not require manual generation of at least an initial portion of the ground truth (Par [0032, 0052]). 
As per claim 18, Barker discloses the method of claim 1, wherein the linking is independent of the natural language processing task, and wherein the criteria are selected based at least in part on the natural language processing task (Par [0028-0029]). 

Barker and Ober do not explicitly disclose natural language processing task. However, Drokin discloses natural language processing task (Par [0065]).
It would have been obvious to one of ordinary skill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Drokin into the teachings of Barker as modified Ober in order to improve quality and reduce error data (Par [0124]).As per claim 19, Drokin discloses the method of claim 1, further comprising the steps of: using the designated ground truth to train a machine learning model; and using the trained machine learning model to perform the natural language processing task (Par [0065]). As per claim 20, Drokin discloses the method of claim 1, further comprising the steps of: determining an appropriate medical treatment for at least one patient based at least in part on the at least the natural language processing task; and administering the appropriate treatment to the at least one patient (Par [0065]). As per claim 21, Barker discloses an apparatus for improving performance of a natural language processing task by automating generation of ground truth from electronic health records, the electronic health records comprising unstructured clinical notes and at least one table of structured data comprising entries each having respective values for one or more fields, the apparatus comprising: 
a memory; and a processor coupled to the memory, the processor being operative (Par [0022]): 
to link at least a given one of the unstructured clinical notes to at least a given one of the structured data entries responsive to determining that a value for a specified field within the given one of the structured data entries matches an item of metadata for the given one of the unstructured clinical notes (Par [0028-0029]).
Barker does not explicitly disclose to determine an initial set of the unstructured clinical notes which satisfy the criteria, wherein the one or more criteria selected such that the one or more criteria are a proxy for the ground truth, and wherein the given one of the unstructured clinical notes is determined to satisfy the criteria based at least in part on the given one of the structured data entries linked thereto; and to designate at least a portion of the initial set of unstructured clinical notes which satisfy the criteria, and the structured data entries linked to the portion of the initial set of unstructured clinical notes which satisfy the criteria, as the ground truth. 
However, Ober discloses to determine an initial set of the unstructured clinical notes which satisfy the criteria, wherein the one or more criteria selected such that the one or more criteria are a proxy for the ground truth, and wherein the given one of the unstructured clinical notes is determined to satisfy the criteria based at least in part on the given one of the structured data entries linked thereto; and to designate at least a portion of the initial set of unstructured clinical notes which satisfy the criteria, and the structured data entries linked to the portion of the initial set of unstructured clinical notes which satisfy the criteria, as the ground truth (Par [0067-0068]).
It would have been obvious to one of ordinary skill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Ober into the teachings of Barker in order to provide patient safety and the overall quality of care (Par [0007]).
Barker and Ober do not explicitly disclose natural language processing task.
However, Drokin discloses natural language processing task (Par [0065]).
It would have been obvious to one of ordinary skill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Drokin into the teachings of Barker as modified Ober in order to improve quality and reduce error data (Par [0124]).As per claim 22, Barker discloses a computer program product for improving performance of a natural language processing task by automating generation of ground truth from electronic health records, the electronic health records comprising unstructured clinical notes and at least one table of structured data comprising entries each having respective values for one or more fields, the computer program product comprising a non-transitory machine-readable storage medium having machine-readable program code embodied therewith, said machine-readable program code comprising machine-readable program code configured: 
to link at least a given one of the unstructured clinical notes to at least a given one of the structured data entries responsive to determining that a value for a specified field within the given one of the structured data entries matches an item of metadata for the given one of the unstructured clinical notes (Par [0028-0029]).
Barker does not explicitly disclose to determine an initial set of the unstructured clinical notes which satisfy the criteria, wherein the one or more criteria selected such that the one or more criteria are a proxy for the ground truth, and wherein the given one of the unstructured clinical notes is determined to satisfy the criteria based at least in part on the given one of the structured data entries linked thereto; and to designate at least a portion of the initial set of unstructured clinical notes which satisfy the criteria, and the structured data entries linked to the portion of the initial set of unstructured clinical notes which satisfy the criteria, as the ground truth. 
However, Ober discloses to determine an initial set of the unstructured clinical notes which satisfy the criteria, wherein the one or more criteria selected such that the one or more criteria are a proxy for the ground truth, and wherein the given one of the unstructured clinical notes is determined to satisfy the criteria based at least in part on the given one of the structured data entries linked thereto; and to designate at least a portion of the initial set of unstructured clinical notes which satisfy the criteria, and the structured data entries linked to the portion of the initial set of unstructured clinical notes which satisfy the criteria, as the ground truth (Par [0067-0068]).
It would have been obvious to one of ordinary skill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Ober into the teachings of Barker in order to provide patient safety and the overall quality of care (Par [0007]).
Barker and Ober do not explicitly disclose natural language processing task.
However, Drokin discloses natural language processing task (Par [0065]).
It would have been obvious to one of ordinary skill in art before the effective filling date of the claimed invention was made to incorporate the features as disclosed in Drokin into the teachings of Barker as modified Ober in order to improve quality and reduce error data (Par [0124]).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU N NGUYEN whose telephone number is (571)270-1765. The examiner can normally be reached Monday to Thursday from 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
August 27, 2022

/THU N NGUYEN/Examiner, Art Unit 2154